[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has moved to strike the defendant's counterclaim on the grounds that it fails to allege facts sufficient to state a claim upon which relief can be granted.
"In ruling on a motion to strike, the court is limited to the facts alleged in the complaint The court must construe the facts in the complaint most favorably to the plaintiff." (Citations and internal quotation marks omitted.) Novametrix Medical Systems v. BOC Group, Inc.,224 Conn. 210, 214 (1992). A motion to strike admits all facts well pleaded, but it does not admit legal conclusions or the truth or accuracy of opinions stated in the pleadings. Mingachos v. CBS, Inc., 196 Conn. 91,108 (1985).
The defendant's counterclaim merely alleges that the plaintiffs work was negligently and inexpertly done. Such allegations constitute conclusions, not facts. Since the counterclaim lacks any allegations of fact, it must be stricken. The defendant is free to file an amended complaint within fifteen days alleging facts which it claims constitute negligence on the part of the plaintiff See Practice Book § 10-44.
The counterclaim's prayer for relief to the extent it requests punitive damages and attorney's fees is also stricken because the counterclaim fails to allege any factual or legal basis under which punitive damages or attorney's fees may appropriately be sought.
Accordingly, the plaintiffs motion to strike the defendant's counterclaim is hereby granted.
BY THE COURT
___________________ Judge Jon M. Alander CT Page 4503